Citation Nr: 1737296	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  12-23 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disability to include as secondary to a service-connected left shoulder disability, right knee disability, sinusitis disability, and/or a left ankle disability.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1965 to May 1969 and from January 1974 to September 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2016, the Veteran presented sworn testimony during a video-conference Board hearing in Montgomery, Alabama, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In January 2017, the Board remanded the matter to afford the Veteran an appropriate VA examination and to obtain outstanding VA treatment records.  

As the matter is presently before the Board for further appellate review, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2016).  

A remand is necessary because the RO did not substantially comply with the directives issued by the Board in the January 2017 remand.  The Board is obligated by law to ensure that the RO complies with its' directives.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

In the January 2017 remand directives, the Board ordered a new examination of the Veteran and a medical opinion to determine specifically whether the Veteran's claimed back disability was caused or aggravated by the Veteran's left shoulder disability and/or right knee disability; and whether the disability is otherwise etiologically related to the Veteran's active service.  

Although the examiner opined as to whether service connection is warranted on a direct basis, he failed to opine as to whether secondary service connection may be warranted.  In other words, the examiner did not make a medical determination as to whether the Veteran's back disability manifested from his service-connected left shoulder and/or right knee disabilities.  Therefore, an addendum opinion is necessary to comply with the January 2017 remand before adjudication of the Veteran's claim can proceed.  

Additionally, the Veteran testified in his hearing that his sinusitis and left ankle also contribute to his back pain in addition his left shoulder and right knee disabilities. 
As such, the Board has characterized the secondary service connection issue on appeal more broadly to include the Veteran's sinusitis and left ankle.  See Clemons v. Shinseki, 23 Vet. App. 1 (Vet. App. Feb 17, 2009).  The Board notes that the RO did assist the Veteran in substantiating secondary service connection generally through his VCAA notice, and the notice provided to the Veteran was not limited to his service-connected left shoulder or right knee; therefore, there is no prejudice to the Veteran in the Board's characterization of the appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran further testified that in 1968 he had four parachute jumps in conjunction with the Army while in service which may have contributed to his back disability.  As the Veteran testified these jumps were classified operations, the RO should seek to associate any appropriate classified and unclassified documents relating to these particular operations.  If the information is classified, then appropriate steps should be taken to have the classified records reviewed by personnel who are authorized to review such records for verification purposes in accordance with M21-1MR.

 Accordingly, the case is REMANDED for the following action: 

1.  Obtain all of the Veteran's outstanding VA treatment records, if any, and any other medical evidence that may have come into existence or is identified since the time the Veteran's claim was filed.  All efforts to obtain these records must be documented in the Veteran's claim file.  

2.  Contact the appropriate service department and/or records custodian(s), to verify and obtain records pertinent to the Veteran's claimed classified operations.  If said records are indeed classified, then the AMO and/or RO should take appropriate steps to attempt to verify the Veteran's claimed operations by a review of the classified records in a manner consistent with M21-1MR.

3.  Return the claims file to the examiner who conducted the January 2017 VA back examination, if available, to provide the following opinion: whether it is at least as likely as not (50 percent probability or greater) that any identified back disability was caused or aggravated by the Veteran's left shoulder disability, left ankle disability, sinusitis, and/or the Veteran's right knee disability or is otherwise etiologically related to the Veteran's active service.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.  

a)  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  

b)  The entire claims file must be made available to the examiner and must be reviewed by the examiner in conjunction with the examination.  

c)  A complete rationale should be given for all opinions and conclusions expressed.   If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. After the development requested has been completed, review the medical report to ensure that it is in compliance with the directives of this Remand.  If the report is deficient in any manner, implement corrective procedures. 

4.  After completion of the above, readjudicate the claim. If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished a supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




